Title: Account with Edmund Randolph, [ca. 1 May] 1782
From: Madison, James
To: Randolph, Edmund


Editorial Note
Insofar as is known, the extant correspondence of JM and Randolph does not refer to this statement of account. JM obviously prepared it after Randolph left Philadelphia on 18 March. The first entry in the “Credt.” column may suggest that the statement was drafted before or shortly after Joseph Jones started from that city for Virginia on 2 May 1782. In his letter of 16–17 May, Randolph referred to his debt for the last time in his correspondence with JM (Randolph to JM, 11–13 April, 5, 10, 16–17 May 1782). This fact may indicate that at least by then Randolph had received JM’s statement. JM probably had been fully remunerated by the end of May. See his letter of 4 June 1782 to Randolph.
 

[ca. 1 May 1782]



E. R. to JM.
Dr.

Credt.


To ballance pd. at Mrs Houses
£14–11
By 54⅔ dollrs. recd. on E. R’s acct. out of 130 supplied to Mr. Jones by T. P.
£20–10


To share in stable
6   







20–11




By old ballance 4. drs
[1–10]


To cash lent out of J.M’s share of 23 half Joes recd. from Pleasants
7–  





22   







To do. 12 Crowns
5   




To do. at Bells 3 Crowns
1– 5 
Note The 54⅔ drs. were drawn from the £130 in the hands of Mr Jones for the special purpose of pay to Mrs. House & for the stable



To do. pd. for Trial per [?] pair [?]




1–  




£34–16



22   




£12 16 bal: due.


